DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent.
This Office action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, et al. (US Patent Publication 2016/0098022 A1) in view of Turney, et al. (US Patent 9,852,481 B1).
The teachings of Wenzel as disclosed in the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Independent claims 1, 8 and 15 have been amended to include:
“generating an initial guess of the one or more Kalman gain parameters based on a disturbance estimate resulting from a simulation that uses the one or more model parameters”.
Regarding the newly introduced amendment, Wenzel teaches generating an initial guess of the one or more Kalman gain parameters based on training data from a simulation that uses the one or more model parameters, but does not teach that the training data includes a disturbance estimate resulting from a simulation that uses the one or more model parameters.
	However, Turney teaches “generating an initial guess of the one or more Kalman gain parameters based on a disturbance estimate resulting from a simulation that uses the one or more model parameters” [Column 6, lines 13-25; Step 402 may include formulating a system of equations to express future system states and system outputs (e.g., future building temperature, 
future power usage, etc.) as a function of current system states (e.g., current building temperature, current power usage, etc.) and controllable system inputs (e.g., a power setpoint, a temperature setpoint, etc.).  Step 402 may further include accounting for disturbances to the system (e.g., factors that may affect future system states and system outputs other than controllable inputs), developing a framework model using physical principles to describe the energy characteristics of the building system in terms of undefined system parameters, and obtaining system parameters for the framework model] [Fig 5, Column 7, 33-50; process 500 to develop an energy model for the building system is shown, according to an exemplary embodiment.  Process 500 may be used to accomplish step 402 of method 400.  Process 500 may include formulating a system of equations to express future system states and system outputs (e.g., future building temperature, future power use, etc.) as a function of current system states (e.g., current building temperature, current power use, etc.) and controllable inputs to the system (e.g., a power setpoint, a temperature setpoint, or other manipulated variables) (step 502).  Process 500 may further include accounting for disturbances to the system (e.g., factors other than controllable inputs) such as outside temperature or weather conditions that may affect future system states and system outputs (step 504).] [Column 8, 38-50; Still referring to FIG. 5A, process 500 may include accounting for disturbances to the system (step 504).  Disturbances to the system may include factors such as external weather conditions, heat generated by people in the building, or heat generated by electrical resistance within the building.  In other words, disturbances to the system may include factors having an impact on system states (e.g., building temperature, building power use, etc.) other than controllable inputs to the system.  While accounting for disturbances represents a departure from the deterministic state space model, a more robust solution in the presence of disturbances can be achieved by forming a stochastic state space representation] [Column 18, lines 5-10; In some embodiments, process 1100 may further include receiving a second error cost function based on the difference between non-filtered output training data and a model-predicted non-filtered output (step 1112), and using a second optimization procedure to determine Kalman gain parameters which minimize the second error cost function within a range of non-filtered training data (step 1114).] [Column 20, lines 24-45; Still referring to FIG. 11, process 1100 may further include using a second optimization procedure to determine Kalman gain parameters which minimize the second error cost function over a range of non-filtered training data (step 1114).  In some embodiments, the Kalman gain can be parameterized and estimated along with the parameters of the system matrix as part of the first optimization procedure.  In other embodiments, the system parameters may be estimated first using filtered training data while the Kalman gain parameters are fixed at zero.  Then, the system parameters may be fixed and a second optimization procedure may be used to determine optimal Kalman gain parameters which minimize the cost of prediction error using the non-filtered training data. Advantageously, determining the system parameters first allows for a more accurate prediction and reduces the possibility that the optimization procedure will settle on one of the local minima produced by estimating both the system parameters and the Kalman gain parameters simultaneously.  Additionally, a separately determined Kalman gain may allow the MPC controller to predict future outputs, estimate system states, and optimally attribute measurement errors to either errors in the state estimate or to measurement noise.]
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wenzel and Turney.  Wenzel teaches a controller for a building system that receives training data which is used to estimate values for a Kalman filter and recursively updating the Kalman filter according to an error minimization function in order to determine accurate values for the filter to use to best control the building [Abstract, 0007].
Turney teaches another system for determining Kalman gain filters and teaches accounting for expected disturbances in determining the initial guess for optimizing Kalman gain parameters.  One of ordinary skill in the art would have motivation to account for disturbances in determining optimal Kalman gain filter parameters in order to best control the building environment by using an appropriate filter.

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wenzel and Turney for the same reasons as disclosed above.

Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, et al. (US Patent Publication 2016/0098022 A1) in view of Turney, et al. (US Patent 9,852,481 B1) and further in view of Crisalle, et al. (US Patent Publication 2010/0268353 A1).
Claims 3, 10 and 16 are rejected as being obvious in view of the teachings Wenzel and Crisalle as disclosed in the previous Office action and further in view of the teachings of Turney as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Crisalle with Wenzel and Turney.  Wenzel and Turney collectively teach a controller for a building system that receives training data which is used to estimate values for a Kalman filter and recursively updating the Kalman filter according to an error minimization function in order to determine accurate values for the filter to use to best control the building [Abstract, 0007] and further using estimated disturbances to optimize the Kalman gain parameters.
Crisalles teaches another system for using Kalman filters to attain appropriate building control values and teaches techniques, system and methods for designing, implementing, and operating model predictive controllers that can deliver perfect tracking of set points and that can reject the effect of disturbances when steady-state operation is reached are disclosed [Abstract].  One of ordinary skill in the art would be motivation to incorporate the techniques using .

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, et al. (US Patent Publication 2016/0098022 A1) in view of Turney, et al. (US Patent 9,852,481 B1) and further in view of Crisalle, et al. (US Patent Publication 2010/0268353 A1) and further in view of Shah, et al. (US Patent 5,991,525).
Claims 4, 11 and 17 are rejected as being obvious in view of the teachings Shah, Wenzel and Crisalle as disclosed in the previous Office action and further in view of the teachings of Turney as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Shah with Crisalle, Wenzel and Turney.  Wenzel and Turney collectively teach a controller for a building system that receives training data which is used to estimate values for a Kalman filter and recursively updating the Kalman filter according to an error minimization function in order to determine accurate values for the filter to use to best control the building [Abstract, 0007] and further using estimated disturbances to optimize the Kalman gain parameters.
Crisalles teaches another system for using Kalman filters to attain appropriate building control values and teaches techniques, system and methods for designing, implementing, and operating model predictive controllers that can deliver perfect tracking of set points and that can reject the effect of disturbances when steady=state operation is reached are disclosed [Abstract].  One of ordinary skill in the art would be motivation to incorporate the techniques using 
Shah teaches a method for the estimation of the state variables of nonlinear systems with exogenous inputs based on improved extended Kalman filtering (EKF) type techniques.  The method uses a discrete-time model, based on a set of nonlinear differential equations describing the system, that is linearized about the current operating point.  One of ordinary skill in the art would have motivation to use the disclosed techniques for estimating state variables using a Kalman filter to allow for more accurate control over the building control systems.

Claims 5, 7, 12, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, et al. (US Patent Publication 2016/0098022 A1) in view of Turney, et al. (US Patent 9,852,481 B1) and further in view of O-Neill, et al. (US Patent Publication 2012/0030465 A1).
Claims 5, 7, 12, 14, 18 and 20 are rejected as being obvious in view of the teachings Wenzel and O’Neill as disclosed in the previous Office action and further in view of the teachings of Turney as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of O’Neill with Wenzel and Turney.  Wenzel and Turney collectively teach a controller for a building system that receives training data which is used to estimate values for a Kalman filter and recursively updating the Kalman filter according to an error minimization function in order to determine accurate values for the filter to use to best control the building [Abstract, 0007] and further using estimated disturbances to optimize the Kalman gain parameters.
.

Allowable Subject Matter
Claims 6, 13, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shimada, et al. (US Patent 7,142,930 B2) teaches a disturbance estimated-type control system has a control object based on a mathematical model and using the disturbance estimation to determine Kalman filter parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6 June 2021